DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of both “a stock axle shaft” (see lines 3-4) and “a stock axle” (see lines 5-6) are indefinite because it’s unclear whether these are the same elements.  
Regarding claim 1, the phrases “the shaft” (see line 14), “said shaft” (see lines 20-21), “said shaft” (see line 20), “said shaft” (see line 20), “the shaft” (see line 23), “the shaft” (see line 24), “the shaft” (see line 26), and “the shaft” (see last line) are indefinite because it’s unclear whether these phrases are referencing the stock axle shaft or the output shaft.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osenbaugh (US 5,562,186).
see col. 1, lines 14-17; FIG. 4), comprising: a) a shaft (218) operably connected to a vehicle power source and effective to directly or indirectly rotate a wheel (236) of the vehicle upon rotation of the shaft about its axis (see col. 5, lines 43-46); b) a piston (102) positioned at a first position along or around said shaft and effective for applying an axial force in a first direction along the axis of the shaft (see FIG. 4); c) a fluid channel (250, 252) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft (see col. 6, lines 12-21); d) a pressure plate (228) positioned at a second position along or around said shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the shaft in response to the application of an axial force in said first direction by said piston (see col. 5, lines 58-62); e) a clutch pack (84, 92) positioned between said pressure plate and said piston (see FIG. 4), said clutch pack comprising a first set of clutch plates (84) radially surrounding a portion of said shaft (see FIG. 4), and a second set of clutch plates (92) radially surrounding a portion of said shaft (see FIG. 4), wherein the first set of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see col. 6, lines 1-4), and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft (see col. 5, lines 60-61), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 4), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set 24of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see col. 6, lines 25-32).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armfield et al. (US 2012/0181850) in view of Osenbaugh (US 5,562,186).
Regarding independent claim 1, Armfield discloses a braking system for a portal lift assembly for an all-terrain vehicle or a utility task vehicle (see Abstract, FIGS. 1-6), the system comprising: a) a portal box (24) having a stock axle receptacle (34) adapted to receive a stock axle shaft of an off-road vehicle (see ¶ 0030); b) a linking mechanism (52, 54) housed in said portal box and effective for linking a stock axle received in the stock axle receptacle to an output shaft (58); c) an output shaft (58) operably connectable via said linking mechanism to a stock axle received in the stock axle receptacle (see FIGS. 6, 8), and effective to rotate upon rotation of the stock axle (see ¶ 0008); and d) a brake system (84).
Armfield does not disclose d) a piston positioned at a first position along or around said output shaft and effective for applying an axial force in a first direction along the axis of the output shaft; e a fluid channel fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston 
Osenbaugh discloses a braking system for a vehicle (see col. 1, lines 14-17; FIG. 4), comprising: d) a piston (102) positioned at a first position along or around an output shaft (218) and effective for applying an axial force in a first direction along the axis of the output shaft (see FIG. 4); e) a fluid channel (250, 252) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft (see col. 6, lines 12-21); f) a pressure plate (228) positioned at a second position along or around said shaft and effective for applying an axial force in a second direction opposite said first direction along the axis see col. 5, lines 58-62); g) a clutch pack (84, 92) positioned between said pressure plate and said piston (see FIG. 4), said clutch pack comprising a first set of clutch plates (84) radially surrounding a portion of said shaft (see FIG. 4), and a second set of clutch plates (92) radially surrounding a portion of said shaft (see FIG. 4), wherein the first set of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see col. 6, lines 1-4), and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft (see col. 5, lines 60-61), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 4), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set 24of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see col. 6, lines 25-32).
It would have been obvious to replace the brake system of Armfield with the brake system of Osenbaugh to provide a brake system that prevents contamination from the environment and avoids excessive heat buildup (see e.g. col. 1, lines 19-22).  
Regarding claim 2, Armfield does not disclose a wheel hub adapted to receive a distal end portion of said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft.  Rather, Armfield discloses that the wheel hub and output shaft are integral (see FIG. 6).  
Osenbaugh teaches a braking system for a vehicle (see col. 1, lines 14-17; FIG. 1) comprising a wheel hub (34) adapted to receive a distal end portion of an output shaft (30), and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft (see col. 2, lines 51-54).

Regarding claim 3, Armfield discloses that said linking mechanism comprises one or more gears (52, 54) (see FIG. 6; ¶ 0038).  
Regarding claim 4, Armfield discloses that said one or more gears comprises an input gear (52) operably linked to said stock axle to rotate upon rotation of said stock axle (see FIG. 6), and an output gear (54) operably linked to said input gear to rotate in the same direction as said stock axle (see FIG. 6; ¶ 0038).  
Regarding claim 5, Armfield discloses that said linking mechanism additionally comprises a linking gear (57) (see FIG. 5; ¶ 0038).  
Regarding claim 6, Armfield discloses that said linking mechanism directly or indirectly connects said stock axle to said output shaft in a manner effective to cause said output shaft to rotate at a slower speed than said stock axle (see ¶ 0038).  
Regarding claim 7, Armfield discloses that said system further includes an end of a stock axle (32) received in said housing receptacle (see FIG. 1; ¶ 0030).  
Regarding claim 8, Osenbaugh teaches that said pressure plate is maintained in a fixed position that does not rotate with said output shaft (see FIG. 4; see also col. 5, lines 56-58).  
Regarding claim 9, Osenbaugh teaches that said piston radially surrounds said output shaft (see FIG. 4; see also col. 4, line 17).  
Regarding claim 10, Osenbaugh teaches that said closed fluid channel is the stock brake line of said vehicle (see col. 6, lines 12-15).  
Regarding claim 11, Osenbaugh teaches said output shaft includes a splined portion having as multiplicity of teeth and the first set of clutch plates has a corresponding multiplicity of teeth adapted to see col. 6, lines 1-4) so that engagement of the splined shaft teeth with the clutch plate teeth causes the first set of clutch plates to rotate with the output shaft (see col. 6, lines 1-4).  
Regarding claim 12, Osenbaugh discloses that said portal box housing includes a set of grooves and the second set of clutch plates has a corresponding set of tabs adapted to mate with the grooves in the housing so that engagement of the tabs in the grooves prevents the second set of clutch plates from rotating with respect to the housing (see col. 3, lines 57-61).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 18, 2021